NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4426-16T3

JOSEPH S. D'ELIA,

        Plaintiff-Respondent,

v.

JOYCE CAMPISI and LIBERTY
MUTUAL MID-ATLANTIC INSURANCE
COMPANY,

        Defendants-Appellants.

_____________________________

              Submitted March 7, 2018 – Decided August 1, 2018

              Before Judges Alvarez and Nugent.

              On appeal from Superior Court of New Jersey,
              Law Division, Special Civil Part, Morris
              County, Docket No. SC-316-17.

              Viscomi & Lyons, attorneys for appellants
              (Sarabraj S. Thapar, on the brief).

              Respondent has not filed a brief.

PER CURIAM

        Defendants, Joyce Campisi and Liberty Mutual Mid-Atlantic

Insurance Company, appeal from a $600 Special Civil Part judgment
for plaintiff, Joseph S. D'Elia.1                Following a bench trial, the

court found defendant liable for damage to the townhouse unit

plaintiff    owned,        which    was      immediately       below        defendant's

residence.        The damage to plaintiff's townhouse was caused by

water that leaked from a hose attached to a washing machine in the

townhouse where defendant lived.              We affirm the judgment.

     Plaintiff filed a Special Civil Part complaint seeking to

recover $1075 from defendant.                 According to the trial record,

defendant resided in a townhouse unit directly above plaintiff.

On January 11, 2017, as defendant was leaving her unit, she heard

the fire alarm coming from plaintiff's garage.                       She notified a

board member of the townhouse association.                    Maintenance workers

responded to plaintiff's unit and discovered water damage in the

corner of his garage.

     Plaintiff leased the unit he owned — one of five in the

building — to a tenant.            On the morning the leak was discovered,

personnel    from    the    building's        management      company       called   and

informed    him    that    smoke    alarms     were   going    off     in    his   unit.

Plaintiff was able to call his tenant, who went to the townhouse

and observed the damage.




1
  Because Liberty Mutual was not involved in the events underlying
plaintiff's cause of action, we refer to Ms. Campisi as defendant.

                                          2                                    A-4426-16T3
     Plaintiff drove to the unit a few days later to assess the

damage.     He testified the leaks had occurred over a matter of

weeks.    When asked for the basis of that opinion, he responded he

observed the area where leaks had "[gone] down the walls."                Based

on the number of leaks, the size of the hole in the ceiling, and

the extent of the damage, plaintiff opined the leaking had been

"transpiring over a matter of weeks."         Plaintiff photographed the

damage and presented the picture during his testimony.

     Michael Wynn, the tenant in the damaged unit and a contractor

by trade, prepared an estimate to repair the damage, which totaled

$725.     Plaintiff paid Mr. Wynn $350 to begin repairs, which were

completed by Mr. Wynn's son.

     Defendant testified that during the five years she had resided

in the townhouse unit she had never had any issues with water

leaking in general, or from her washer and dryer specifically.                 In

fact,    she   had   received   no   complaints   from   any   other    tenant

concerning her unit.      On the day the leak occurred, she left her

unit to walk to her car.        As she walked past plaintiff's garage,

she heard a fire alarm.     She reported it to a board member.          Later,

when she returned after picking up her son, plaintiff's garage

door was open and people were inside.




                                       3                               A-4426-16T3
     Inside the garage, near a corner, maintenance men from the

building's    association    had    discovered            water   damage   and    were

attempting to determine the source of the water leak.                      They were

tearing down sheetrock.          They asked if they could look in her

unit.     She obliged.     They pulled out the washer-dryer unit and

discovered the rear washer hoses were leaking.                      Defendant said

"there was water all over and that's what happened, the water was

coming from the back of the washer, going down into . . . the

sheetrock."

     The    water   was   shut   off     from       its   source,   and    defendant

purchased replacement hoses.             She paid for the repairs to the

washer.

     The    parties   disputed     the       cost    to    repair   the    damage    to

plaintiff's unit.         However, the trial court's decision as to

damages is not at issue on this appeal.

     At the conclusion of the bench trial, the court delivered its

decision from the bench and awarded $600 to plaintiff plus fees

and costs.    Defendant appealed.

     After defendant filed a notice of appeal, the trial court

issued a June 23, 2017 written amplification of reasons.                            The

court explained:

                 Negligence may be defined as a failure
            to exercise, in the given circumstances, that
            degree of care, precaution, and vigilance for

                                         4                                   A-4426-16T3
           the safety of others . . . . It may be . . .
           the failure to do that which the ordinary
           prudent person would have done, under the
           circumstances then existing.

                . . . .

                Although not articulated well on the
           record, the [c]ourt found [d]efendant failed
           to exercise a reasonable degree of vigilance,
           maintenance, precaution, and care.        She
           testified that it required two weeks for the
           plywood to dry, and "water was all over" when
           the washing machine was moved. Water was also
           on the sheet rock and the floor.     Clearly,
           this leak occurred over a considerable amount
           of time.   Plaintiff saw prior water stains
           where the ceiling was collapsed.    Defendant
           has the responsibility to be vigilant and to
           maintain her appliances particularly when
           living above another residence. . . .

                . . . The [c]ourt found [defendant] never
           denied liability in any of her testimony. She
           only responded to the leading questions of her
           attorney regarding prior knowledge of trouble
           with the water or any notice of her washer
           leaking. Self-serving testimony that one is
           not aware of prior washer leaks or prior
           machine   trouble   does   not   relieve   the
           [d]efendant from her responsibility of due
           care and maintenance . . . . Defendant's
           testimony reflects that she only contested the
           cost for repair of the damages. . . . The
           [c]ourt partially agreed with her and found
           damages of $600.00 plus costs as reasonable.

    On appeal, defendant argues she did not breach a duty of

care.   She also argues plaintiff produced no evidence to establish

she was negligent.




                                 5                          A-4426-16T3
      "Final determinations made by the trial court sitting in a

non-jury case are subject to a limited and well-established scope

of review . . . ."      Seidman v. Clifton Sav. Bank, 205 N.J. 150,

169 (2011).    "[W]e do not disturb the factual findings and legal

conclusions of the trial judge unless we are convinced that they

are   so   manifestly   unsupported       by    or    inconsistent   with   the

competent, relevant and reasonably credible evidence as to offend

the interests of justice."         In re State for Forfeiture of Pers.

Weapons & Firearms Identification Card Belonging to F.M., 225 N.J.

487, 506 (2016) (quoting Rova Farms Resort, Inc. v. Inv's Ins. Co.

of Am., 65 N.J. 474, 484 (1974)).              The court's findings of fact

are "binding on appeal when supported by adequate, substantial,

credible evidence."     Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)

(citation omitted).     In contrast, a trial judge's "interpretation

of the law and the legal consequences that flow from established

facts are not entitled to any special deference."             Manalapan Realty

v. Twp. Comm., 140 N.J. 366, 378 (1995) (citation omitted).

      Here, defendant cites Siddons v. Cook, 382 N.J. Super. 1

(App. Div. 2005), for the proposition that she breached no legal

duty to plaintiff.      We disagree.

      In Siddons, a defendant's dishwasher hose broke, causing

damage to a unit below.     We held under the facts presented there,

"no   jury    could   reasonably    conclude         that   [defendants]    were

                                      6                               A-4426-16T3
negligent for failure to inspect and/or maintain the dishwasher."

Id. at 14.

     Siddons is distinguishable from this case.              First, Siddons

was decided on a summary judgment motion, and defendant presented

the certification of a plumber.             He averred that the washer's

plastic feed line, which split, was not visible because it was

located underneath the dishwasher.             The plumber also certified

that the visible portion of the hose was undamaged.                   Ibid.    In

contrast, defendant in this case presented no testimony from the

maintenance men who discovered and repaired the hose.                 The trial

court   was   not   obligated   to    accept   defendant's      uncorroborated

testimony as undisputed.

     Moreover, unlike the plaintiff in Siddons, this plaintiff

presented evidence concerning the length of time the leaks existed.

Plaintiff testified about numerous water streaks on the sheetrock

below defendant's apartment, as well as damage from which the

court could have inferred the leaks had occurred over a significant

span of time.       No similar evidence was adduced in Siddons.               That

is not to say the trial court here was obligated to accept

plaintiff's    testimony,    but     the   court's   decision    as   to   whose

testimony to accept or reject fell entirely within the court's

fact-finding function.       We are not convinced the trial court's

findings were so manifestly unsupported by or inconsistent with

                                       7                                A-4426-16T3
the competent, relevant and reasonably credible evidence as to

offend the interests of justice.        Rova Farms Resort, Inc., 65 N.J.

at   484.   For   that   reason,   we   will   not   disturb   the   court's

determinations.

      Affirmed.




                                    8                                A-4426-16T3